DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 05/24/2021. Claims 1-4, 6-7, 9, 11-12 and 15-19  have been amended. Claims 5, 8 and 20 have been cancelled. No claims have been added. Currently, claims 1-4, 6-7, and 9-19 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 05/24/2021, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 112(b)  or 112, 2nd paragraph as being indefinite, have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pg. 11-17, filed 05/24/2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. § 103 as being unpatentable over various combinations of US 2018/0235562 to 

Allowable Subject Matter
Claims 1-4, 6-7, and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, an apparatus for x-ray imaging wherein the apparatus is configured to generate the pathlength estimates of basis materials and associated covariance matrices representing covariance of the pathlength estimates, and to combine the pathlength estimates for lower-energy and higher-energy projections based on the corresponding covariance matrices.
The closest art of record teaches the following;
Schultze et al. (US 8,552,370) discloses systems and methods for charged particle detection including statistical reconstruction of object volume scattering density profiles from charged particle tomographic data to determine the probability distribution of charged particle scattering using a statistical multiple scattering model and determine a substantially maximum likelihood estimate of (Abstract). The reference teaches of obtaining a 3D probability distribution for the charged particle based on the 2D probability distribution by adding a coordinate and defining a three dimensional path length, computing a 3D displacement; and defining a 3D covariance matrix (col. 3; lines 12-17). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884